DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment received 05 January 2022.

Claims 1, 4-6, 16, 19 and 20 are currently amended, claims 7-15 are as originally presented, claims 2, 3, 17 and 18 are cancelled and claims 21 and 22 are new.
In summary, claims 1, 4-16 and 19-22 are pending in the application.

The amendment of the title of the specification is accepted and entered into the record, thus, the objection to the title of the specification is hereby withdrawn.

The terminal disclaimer received 05 January 2022 to obviate the provisionally rejected claims 1, 16 and 20 on the ground of nonstatutory double patenting is approved, thus, the provisionally rejected claims 1, 16 and 20 on the ground of nonstatutory double patenting as being unpatentable over claims of co-pending applications No. 17/102,364 and 17/102,305 is hereby withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-10, 12-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (U. S. Patent Application Publication 2013/0243255 A1, already of record, hereafter ‘255) and in view of Holz. (U. S. Patent Application Publication 2021/00265516 A1, already of record, hereafter ‘516).

Regarding claim 1 (Currently Amended), Williams teaches an image processing method (‘255, ¶ 0007; image processing method described), comprising: obtaining an image (‘255; ¶ 0007; receiving image data from the capture device); obtaining a feature of a part of a target based on the image (‘255; figs. 3-5; ¶ 0078; texture features to identify parts of a human body contained within the received image data from which additional features may be determined - Exemplar, which is a known technique for receiving a two-dimensional depth texture image and generating body part proposals as probabilities as to the proper identification of specific body parts within the image to identify limbs; ¶ 0067; ¶ 0080-0081; a state estimate vector x.sub.t which contains the three-dimensional position of every tracked point. In embodiments, the present system may track the three-dimensional location of 31 three-dimensional points, corresponding to locations on the human body thus providing at least features of at least a part of a target; the three-dimensional position of j2, j18 and j20 of fig. 4 for example, are tracked and updated at real-time rates providing at least three features relating to two particular parts, upper and lower left arm parts of a human target satisfying the requirement of obtaining a feature of a part of a target based on the image); determining movement information of the part based on the feature (‘255; figs. 3-5; ¶ 0081; trajectories of joint locations are repeatedly sampled and updated over time - movement information of the left upper arm connection portions, j2 and j18, and left , wherein obtaining the feature of the part of the target based on the image comprises: obtaining a first-type feature (‘255; figs. 3-5; bp1 is a head; ¶ 0030; ¶ 0035; user head gesture as an expression feature – a yes and a no head/facial movement are examples of a first-type feature) of a first-type part of the target (‘255; figs. 3-5; bp1 is the head of the body which is a first-type part of the target as defined by the specification of the instant application) based on the image (‘255; ¶ 0007; received image data from the capture device) by obtaining an expression feature of a face of a head (‘255; figs. 3-5; bp1 is a head; ¶ 0030; ¶ 0035; user head gesture as an expression feature – a yes and a no head/facial movement as an example of first-type features), wherein the expression feature comprises movements of first-type features of first-type parts that indicate facial expressions of the target (‘255; figs. 3-5; bp1 is a head; ¶ 0030; ¶ 0035; user head gesture as a first-type expression feature – a yes and a no head/facial movement are examples of a first-type feature that indicate facial expression of the target human captured in the image); and obtaining a second-type feature of a second-type part of the target based on the image (‘255; figs. 3-5; ¶ three-dimensional position of every tracked point. In embodiments, the present system may track the three-dimensional location of 31 three-dimensional points, corresponding to locations on the human body thus providing at least features of at least a part of a target; the three-dimensional position of j2, j18 and j20 of fig. 4 for example, are tracked and updated at real-time rates providing at least three features, defined by the specification of the instant application as second-type features, relating to two particular parts, upper and lower left arm parts of a human target, defined by the specification of the instant application as second-type parts, satisfying the requirement of obtaining a second-type feature of a second-type part of a target based on the image); wherein obtaining the expression feature of the face of the head and the intensity coefficient of the expression feature comprises: setting a plurality of expression bases on the face (‘255; figs. 3-5; bp1 is a head; ¶ 0030; ¶ 0035; user head gesture as a first-type expression feature – a yes and a no head/facial movement are examples of a first-type feature that indicate facial expression of the target human captured in the image setting a plurality of expression based on the face), wherein one expression base corresponds to one expression action (‘255; figs. 3-5; bp1 is a head; ¶ 0030; ¶ 0035; user head gesture as a first-type expression feature – a yes and a no head/facial movement are examples of a first-type feature that indicate facial expression of the target human captured in the image wherein one expression base corresponds to one expression action based on the face) and does not teach an intensity coefficient of the expression feature
Williams does teach (‘255; figs. 3-5; bp1 is a head; ¶ 0030; ¶ 0035; ¶ 0037; a user head gesture as an expression feature – for example, a yes and a no head movement; capture device 20 may be used to capture information relating to partial or full body movements) which expresses an intensity of motion; 
Holz, however, working in the same field of endeavor, explicitly teaches an intensity coefficient of the expression feature based on the image (‘516; ¶ 0075; determine the motion present in a series of captured images and produce a single rotation factor based thereon (express, for example, as a number of degrees of rotation). In one implementation, the gesture-recognition system 314 selects a focal point at or near a center of the captured motion, computes an amount of rotation for each of the moving objects with respect to the focal point, and computes an average amount of rotation based thereon - an intensity coefficient) for the benefit of providing important movement metrics to incorporate into an image processing system which recognizes and tracks a user’s movements and displays a simulation of the user (avatar) performing the captured motions in a game or virtual reality environment.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Holz for determining an intensity coefficient of an expression feature based on the image with the image processing methods taught by Williams for the benefit of providing important movement metrics to incorporate into an image processing system which recognizes and tracks a user’s movements and displays a simulation of the user (avatar) performing the captured motions in a game or virtual reality environment.

Claims 2 and 3 (Cancelled).

In regard to claim 4 (Currently Amended), Williams and Holz teach the method according to claim [[3]]1 and further teach wherein obtaining the intensity coefficient of the expression feature 

Regarding claim 5 (Currently Amended), Williams and Holz teach the method according to claim [[3]]1 and further teach wherein determining the movement information of the part based on the feature comprises: determining movement information of the head based on the expression feature and the intensity coefficient; and controlling the movement of the corresponding part in the controlled model according to the movement information comprises: controlling an expression change of a head in the controlled model according to the movement information of the head (‘255; fig. 1A; avatar 19 follows the limbs and other body components of user 18, including part bp1, j32 and j33; ¶ 0039; The user's movements are tracked and used to animate the movements of the avatar 19. In embodiments, the avatar 19 mimics the movements of the user 18 in real world space so that the user 18 may perform movements and gestures which control the movements and actions of the avatar 19 on the display 14).

In regard to claim 6 (Currently Amended), Williams and Holz teach the method according to claim [[2]]1 and further teach wherein obtaining the second-type feature of the second-type part of the target based on the image comprises: obtaining position information of a 

Regarding claim 7 (Original), Williams and Holz teach the method according to claim 6 and further teach wherein obtaining the position information of the key point of the second-type part of the target based on the image comprises: obtaining a first coordinate of a support key point of the second-type part of the target based on the image (‘255;figs. 3-5; ¶ 0078; texture features - Exemplar, which is a known technique for receiving a two-dimensional depth texture image and generating body part proposals as probabilities as to the proper identification of specific body parts within the image to identify limbs; ¶ 0080-0081; a state estimate vector x.sub.t which contains the three-dimensional position of every tracked point. In embodiments, the present system may track the location of 31 three-dimensional points, corresponding to locations on the human body – j32 is the support key point for bp1 and the location is the 3D vector of j32 that is continually tracked); and obtaining a second coordinate based on the first coordinate Williams teaches the method according to claim 6 and further teaches wherein three-dimensional position of every tracked point. In embodiments, the present system may track the location of 31 three-dimensional points, corresponding to locations on the human body – j33 key point for bp1 and the location of j33 is given by the 3D vector of j33, that is continually tracked, and this location is dependent upon the location of j32).

In regard to claim 8 (Original), Williams and Holz teach the method according to claim 7 and further teach wherein obtaining the first coordinate of the support key point of the second-type part of the target based on the image comprises: obtaining a first 2-Dimensional (2D) coordinate of the support key point of the second-type part based on a 2D image (‘255; ¶ 0044-0045; obtaining a two-dimensional (2-D) pixel area of the captured scene, using an RBG camera); and obtaining the second coordinate based on the first coordinate comprises: obtaining a first 3-Dimensional (3D) coordinate corresponding to the first 2D coordinate based on the first 2D coordinate and a conversion relationship between a 2D coordinate and a 3D coordinate (‘255; ¶ 0044-0045; a depth camera that may capture the depth image of a scene where each pixel in the 2-D pixel area may represent a depth value such as a length or distance in, for example, centimeters, millimeters, or the like of an object in the captured scene from the camera – three-dimensional position of every tracked point).

Regarding claim 9 (Original), Williams and Holz teach the method according to claim 7 and further teach wherein obtaining the first coordinate of the support key point of the second-type part of the target based on the image comprises: obtaining a second 3D coordinate of the support key point of the second-type part of the target based on a 3D image; and obtaining the second coordinate based on the first coordinate comprises: obtaining a third 3D coordinate based on the second 3D coordinate (‘255; ¶ 0044-0045; a depth camera that may capture the depth image of a scene where each pixel in the 2-D pixel area may represent a depth value such as a length or distance in, for example, centimeters, millimeters, or the like of an object in the captured scene from the camera; ¶ 0080-0081; a state estimate vector x.sub.t which contains the three-dimensional position of every tracked point. In embodiments, the present system may track the location of 31 three-dimensional points, corresponding to locations on the human body – j33 key point for bp1 and the location of j33 is given by the 3D vector of j33, that is continually tracked, 0080-0081; a state estimate vector x.sub.t which contains the three-dimensional position of every tracked point).

In regard to claim 10 (Original), Williams and Holz teach the method according to claim 9 and further teach wherein obtaining the third 3D coordinate based on the second 3D coordinate comprises: correcting, based on the second 3D coordinate, a 3D coordinate of a support key point corresponding to an occluded portion of the second-type part in the 3D image, to obtain the third 3D coordinate (‘255;figs. 3-5; ¶ 0078; texture features - Exemplar, which is a known three-dimensional position of every tracked point. In embodiments, the present system may track the location of 31 three-dimensional points, corresponding to locations on the human body – j33 key point for bp1 and the location of j33 is given by the 3D vector of j33, that is continually tracked, 0080-0081; a state estimate vector x.sub.t which contains the three-dimensional position of every tracked point).

In regard to claim 12, Williams and Holz teach the method according to claim 6 and further teach wherein obtaining the position information of the key point of the second-type part of the target based on the image comprises: obtaining first position information of a support key point of a first part in the second-type part (‘255;figs. 3-5; ¶ 0078; texture features - Exemplar, which is a known technique for receiving a two-dimensional depth texture image and generating body part proposals as probabilities as to the proper identification of specific body parts within the image to identify limbs; ¶ 0080-0081; a state estimate vector x.sub.t which contains the three-dimensional position of every tracked point. In embodiments, the present system may track the location of 31 three-dimensional points, corresponding to locations on the human body – j32 is the support key point for bp1 and the location is the 3D vector of j32 that is continually tracked); and obtaining second position information of a support key point of a second part in the second-type part (‘255;figs. 3-5; ¶ 0078; texture features - Exemplar, which is a known technique for receiving a two-dimensional depth texture image and generating body part proposals as probabilities as to the proper identification of specific body parts within the image to identify three-dimensional position of every tracked point. In embodiments, the present system may track the location of 31 three-dimensional points, corresponding to locations on the human body – j33 key point for bp1 and the location of j33 is given by the 3D vector of j33, that is continually tracked, and this location is dependent upon the location of j32).

Regarding claim 13 (Original), Williams and Holz teach the method according to claim 12 and further teach wherein determining the movement information of the second-type part based on the position information (‘255, figs. 3-5; ¶ 0061; axial rotation j32 of bp2 - second-type movement information of j32 of bp2) comprises: determining movement information of the first part according to the first position information; and determining movement information of the second part according to the second position information (‘255, figs. 3-5; ¶ 0061; axial rotation j32 of bp2 - second-type movement information of j32 of bp2).

In regard to claim 14 (Original), Williams and Holz teach the method according to claim 13 and further teach wherein controlling the movement of the corresponding part in the controlled model according to the movement information comprises: controlling movement of a part in the controlled model corresponding to the first part according to the movement information of the first part (‘255; fig. 1A; avatar 19 follows the limbs and other body components of user 18, including part bp1, j32 and j33; ¶ 0039; The user's movements are tracked and used to animate the movements of the avatar 19. In embodiments, the avatar 19 mimics the movements of the user 18 in real world space so that the user 18 may perform movements and gestures which control the movements and actions of the avatar 19 on the 

Regarding claim 15 (Original), Williams and Holz teach the method according to claim 12 and further teach wherein the first part is a torso (‘255; figs. 3-5; ¶ 0078; ¶ 0078; 0095); and/or the second part is an upper limb (‘255, fig. 3; elements bp4-bp5 and bp8-bp9; upper limbs; ¶ 0058-0059), a lower limb (‘255, fig. 3; elements bp11-bp14; lower limbs; ¶ 0058-0059), or four limbs (‘255, fig. 3; elements bp8-bp9 and bp11-bp14; ¶ 0058-0059).

In regard to claim 16 (Currently Amended), Williams teaches an image device (‘255; fig. 19B; ¶ 0172), comprising: a memory (‘255; fig. 19B, element 722; ¶ 0172; RAM and ROM memory) storing computer-executable instructions (‘255; ¶ 0174); and a processor (‘255; fig. 19B, element 759; ¶ 0172) coupled to the memory, wherein the processor (‘255; fig. 19B, element 759; ¶ 0172) is configured to obtain an image (‘255; ¶ 0007; receiving image data from the capture device); obtain a feature of a part of a target based on the image (‘255; figs. 3-5; ¶ 0078; texture features to identify parts of a human body contained within the received image data from which additional features may be determined - Exemplar, which is a known technique for receiving a two-dimensional depth texture image and generating body part proposals as three-dimensional position of every tracked point. In embodiments, the present system may track the three-dimensional location of 31 three-dimensional points, corresponding to locations on the human body thus providing at least features of at least a part of a target; the three-dimensional position of j2, j18 and j20 of fig. 4 for example, are tracked and updated at real-time rates providing at least three features relating to two particular parts, upper and lower left arm parts of a human target satisfying the requirement of obtaining a feature of a part of a target based on the image); determine movement information of the part based on the feature (‘255; figs. 3-5; ¶ 0081; trajectories of joint locations are repeatedly sampled and updated over time - movement information of the left upper arm connection portions, j2 and j18, and left lower arm connection portions at j18 and j20 are tracked as movement information of the connection portion based on the features of j2, j18 and j20 as various traction actions along the left arm ultimately determine the movement information of j18, a connection portion of the part for which movement information of the part based on the feature is determined in real-time); and control movement of a corresponding part in a controlled model according to the movement information (‘255; fig. 1A; avatar 19 follows the limb, connection portion j18 and other body components of user 18; ¶ 0039; The user's movements are tracked and used to animate the movements of the avatar 19. In embodiments, the avatar 19 mimics the movements of the user 18 in real world space so that the user 18 may perform movements and gestures which control the movements and actions of the avatar 19 on the display 14), wherein obtaining the feature of the part of the target based on the image comprises: obtaining a first-type feature (‘255; figs. 3-5; bp1 is a head; ¶ 0030; ¶ 0035; user head gesture as an expression feature – a yes and a no head/facial movement are examples  of a first-type part of the target (‘255; figs. 3-5; bp1 is the head of the body which is a first-type part of the target as defined by the specification of the instant application) based on the image (‘255; ¶ 0007; received image data from the capture device) by obtaining an expression feature of a face of a head (‘255; figs. 3-5; bp1 is a head; ¶ 0030; ¶ 0035; user head gesture as an expression feature – a yes and a no head/facial movement as an example of first-type features), wherein the expression feature comprises movements of first-type features of first-type parts that indicate facial expressions of the target (‘255; figs. 3-5; bp1 is a head; ¶ 0030; ¶ 0035; user head gesture as a first-type expression feature – a yes and a no head/facial movement are examples of a first-type feature that indicate facial expression of the target human captured in the image); and obtaining a second-type feature of a second-type part of the target based on the image (‘255; figs. 3-5; ¶ 0078; texture features to identify parts of a human body contained within the received image data from which additional features may be determined - Exemplar, which is a known technique for receiving a two-dimensional depth texture image and generating body part proposals as probabilities as to the proper identification of specific body parts within the image to identify limbs; ¶ 0067; ¶ 0080-0081; a state estimate vector x.sub.t which contains the three-dimensional position of every tracked point. In embodiments, the present system may track the three-dimensional location of 31 three-dimensional points, corresponding to locations on the human body thus providing at least features of at least a part of a target; the three-dimensional position of j2, j18 and j20 of fig. 4 for example, are tracked and updated at real-time rates providing at least three features, defined by the specification of the instant application as second-type features, relating to two particular parts, upper and lower left arm parts of a human target, defined by the specification of the instant application as second-type parts, satisfying the requirement of obtaining a second-type feature of a second-type part of a ; wherein obtaining the expression feature of the face of the head and the intensity coefficient of the expression feature comprises: setting a plurality of expression bases on the face (‘255; figs. 3-5; bp1 is a head; ¶ 0030; ¶ 0035; user head gesture as a first-type expression feature – a yes and a no head/facial movement are examples of a first-type feature that indicate facial expression of the target human captured in the image setting a plurality of expression based on the face), wherein one expression base corresponds to one expression action (‘255; figs. 3-5; bp1 is a head; ¶ 0030; ¶ 0035; user head gesture as a first-type expression feature – a yes and a no head/facial movement are examples of a first-type feature that indicate facial expression of the target human captured in the image wherein one expression base corresponds to one expression action based on the face) and does not teach an intensity coefficient of the expression feature.
Williams does teach (‘255; figs. 3-5; bp1 is a head; ¶ 0030; ¶ 0035; ¶ 0037; a user head gesture as an expression feature – for example, a yes and a no head movement; capture device 20 may be used to capture information relating to partial or full body movements) which expresses an intensity of motion; 
Holz, however, working in the same field of endeavor, explicitly teaches an intensity coefficient of the expression feature based on the image (‘516; ¶ 0075; determine the motion present in a series of captured images and produce a single rotation factor based thereon (express, for example, as a number of degrees of rotation). In one implementation, the gesture-recognition system 314 selects a focal point at or near a center of the captured motion, computes an amount of rotation for each of the moving objects with respect to the focal point, and computes an average amount of rotation based thereon - an intensity coefficient) for the benefit of providing important movement metrics to incorporate into an image processing system 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Holz for determining an intensity coefficient of an expression feature based on the image with the image processing methods taught by Williams for the benefit of providing important movement metrics to incorporate into an image processing system which recognizes and tracks a user’s movements and displays a simulation of the user (avatar) performing the captured motions in a game or virtual reality environment.

Claims 17 and 18 (Cancelled).

Regarding claim 19, Williams Holz teach the device according to claim [[17]]16 and further teach wherein obtaining the second-type feature of the second-type part of the target based on the image comprises: obtaining position information of a key point of the second-type part of the target (‘255;figs. 3-5; ¶ 0078; texture features - Exemplar, which is a known technique for receiving a two-dimensional depth texture image and generating body part proposals as probabilities as to the proper identification of specific body parts within the image to identify limbs; ¶ 0080-0081; a state estimate vector x.sub.t which contains the three-dimensional position of every tracked point. In embodiments, the present system may track the location of 31 three-dimensional points, corresponding to locations on the human body – j32 is the support key point for bp1 and the location is the 3D vector of j32 that is continually tracked) based on the image; and determining the movement information of the part based on the feature comprises: 

In regard to claim 20 (Currently Amended), Williams teaches a non-transitory computer storage medium (‘255; fig. 19B, elements 738, 753 and 754; ¶ 0173) storing computer-executable instructions (‘255; ¶ 0174) that are executed by a processor (‘255; fig. 19B, element 759; ¶ 0172) to: obtain an image (‘255; ¶ 0007; receiving image data from the capture device); obtain a feature of a part of a target based on the image (‘255; figs. 3-5; ¶ 0078; texture features to identify parts of a human body contained within the received image data from which additional features may be determined - Exemplar, which is a known technique for receiving a two-dimensional depth texture image and generating body part proposals as probabilities as to the proper identification of specific body parts within the image to identify limbs; ¶ 0067; ¶ 0080-0081; a state estimate vector x.sub.t which contains the three-dimensional position of every tracked point. In embodiments, the present system may track the three-dimensional location of 31 three-dimensional points, corresponding to locations on the human body thus providing at least features of at least a part of a target; the three-dimensional position of j2, j18 and j20 of fig. 4 for example, are tracked and updated at real-time rates providing at least three features relating to two particular parts, upper and lower left arm parts of a human target satisfying the requirement of obtaining a feature of a part of a target based on the image); determine movement information of the part based on the feature (‘255; figs. 3-5; ¶ 0081; trajectories of joint locations are repeatedly sampled and updated over time - movement information of the left upper arm connection portions, j2 and j18, and left lower arm connection , wherein obtaining the feature of the part of the target based on the image comprises: obtaining a first-type feature (‘255; figs. 3-5; bp1 is a head; ¶ 0030; ¶ 0035; user head gesture as an expression feature – a yes and a no head/facial movement are examples of a first-type feature) of a first-type part of the target (‘255; figs. 3-5; bp1 is the head of the body which is a first-type part of the target as defined by the specification of the instant application) based on the image (‘255; ¶ 0007; received image data from the capture device) by obtaining an expression feature of a face of a head (‘255; figs. 3-5; bp1 is a head; ¶ 0030; ¶ 0035; user head gesture as an expression feature – a yes and a no head/facial movement as an example of first-type features), wherein the expression feature comprises movements of first-type features of first-type parts that indicate facial expressions of the target (‘255; figs. 3-5; bp1 is a head; ¶ 0030; ¶ 0035; user head gesture as a first-type expression feature – a yes and a no head/facial movement are examples of a first-type feature that indicate facial expression of the target human captured in the image); and obtaining a second-type feature of a second-type part of the target based on the image (‘255; figs. 3-5; ¶ 0078; texture features to identify parts of a human body three-dimensional position of every tracked point. In embodiments, the present system may track the three-dimensional location of 31 three-dimensional points, corresponding to locations on the human body thus providing at least features of at least a part of a target; the three-dimensional position of j2, j18 and j20 of fig. 4 for example, are tracked and updated at real-time rates providing at least three features, defined by the specification of the instant application as second-type features, relating to two particular parts, upper and lower left arm parts of a human target, defined by the specification of the instant application as second-type parts, satisfying the requirement of obtaining a second-type feature of a second-type part of a target based on the image); wherein obtaining the expression feature of the face of the head and the intensity coefficient of the expression feature comprises: setting a plurality of expression bases on the face (‘255; figs. 3-5; bp1 is a head; ¶ 0030; ¶ 0035; user head gesture as a first-type expression feature – a yes and a no head/facial movement are examples of a first-type feature that indicate facial expression of the target human captured in the image setting a plurality of expression based on the face), wherein one expression base corresponds to one expression action (‘255; figs. 3-5; bp1 is a head; ¶ 0030; ¶ 0035; user head gesture as a first-type expression feature – a yes and a no head/facial movement are examples of a first-type feature that indicate facial expression of the target human captured in the image wherein one expression base corresponds to one expression action based on the face) and does not teach an intensity coefficient of the expression feature
Williams does teach (‘255; figs. 3-5; bp1 is a head; ¶ 0030; ¶ 0035; ¶ 0037; a user head gesture as an expression feature – for example, a yes and a no head movement; capture device 20 may be used to capture information relating to partial or full body movements) which expresses an intensity of motion; 
Holz, however, working in the same field of endeavor, explicitly teaches an intensity coefficient of the expression feature based on the image (‘516; ¶ 0075; determine the motion present in a series of captured images and produce a single rotation factor based thereon (express, for example, as a number of degrees of rotation). In one implementation, the gesture-recognition system 314 selects a focal point at or near a center of the captured motion, computes an amount of rotation for each of the moving objects with respect to the focal point, and computes an average amount of rotation based thereon - an intensity coefficient) for the benefit of providing important movement metrics to incorporate into an image processing system which recognizes and tracks a user’s movements and displays a simulation of the user (avatar) performing the captured motions in game or virtual reality environment.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Holz for determining an intensity coefficient of an expression feature based on the image with the image processing methods taught by Williams for the benefit of providing important movement metrics to incorporate into an image processing system which recognizes and tracks a user’s movements and displays a simulation of the user (avatar) performing the captured motions in a game or virtual reality environment.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (U. S. Patent Application Publication 2013/0243255 A1, already of record, hereafter ‘255) as applied to claims 1, 4-10, 12-16, 19 and 20 above, and in view of Holz. (U. S. Patent Application Publication 2021/00265516 A1, already of record, hereafter ‘516) as applied to claims 1, 4-10, 12-16, 19 and 20 above, and further in view of Matsumiya et al. (U. S. Patent 10,022,628 B1, already of record, hereafter ‘628).

Regarding claim 11 (Original), Williams and Holz teach the method according to claim 6 but do not teach wherein determining the movement information of the second-type part based on the position information comprises: determining a quaternion of the second-type part based on the position information.
Matsumiya, working in the same field of endeavor, however, teaches wherein determining the movement information of the second-type part based on the position information comprises: determining a quaternion of the second-type part based on the position information (‘628; col. 10, ln. 45-54; the game engine 102 may use the character movement engine 110 to determine the initial position of the movable character. Determining the initial position of the movable character can include determining a position of a number of joints of the character or a position of number of joints of a skeleton of the character. Further, determining the initial position of movable character can include determining a rotation of the joints of the character, such as a quaternion rotation) for the benefit of the increased computational efficiency provided by the compactness of rotation representations as expressed in quaternion form.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Matsumiya for representing movement .

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (U. S. Patent Application Publication 2013/0243255 A1, already of record, hereafter ‘255) as applied to claims 1, 4-16, 19 and 20 above, and in view of Holz. (U. S. Patent Application Publication 2021/00265516 A1, already of record, hereafter ‘516) as applied to claims 1, 4-16, 19 and 20 above, and further in view of Cook (U. S. Patent 6,657,628 A1, hereafter ‘628).

Regarding claim 21 (New), Williams and Holz teach rhe method according to claim 1 but do not teach wherein obtaining the expression feature of the face of the head and the intensity coefficient of the expression feature further comprises: obtaining mesh information representing an expression change of the head, wherein the mesh information is formed by a predetermined number of face key points, and change in a position of an intersection point of a mesh represents the expression change; and obtaining the expression feature of the head and the intensity coefficient of the expression feature based on the mesh information.
Cook, working in the same field of endeavor, however, teaches wherein obtaining the expression feature of the head and the intensity coefficient of the expression feature further comprises: obtaining mesh information representing an expression change of the head (‘628; fig. 7; col. 2 ln. 50-51; a polygon mesh as an underlying model of a physical structure of a character to be animated; col. 8, ln. 39-43; base sets of facial actions allow for the representation of most natural 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the methods for expression feature of the head and the intensity coefficient of the expression feature comprising a mesh representation and feature points for representing movement points as taught by Cook with the image processing methods taught by Williams in view of Holz for the benefit of enhancing the communicative abilities of an animated character.
In regard to claim 22 (New), Williams and Holz teach the device according to claim 16 but do not teach wherein obtaining the expression feature of the head and the intensity coefficient of the expression feature further comprises: obtaining mesh information representing an expression change of the head, wherein the mesh information is formed by a predetermined number of face key points, and change in a position of an intersection point of a mesh represents the expression change; and obtaining the expression feature of the head and the intensity coefficient of the expression feature based on the mesh information.
Cook, working in the same field of endeavor, however, teaches wherein obtaining the expression feature of the head and the intensity coefficient of the expression feature further comprises: obtaining mesh information representing an expression change of the head (‘628; fig. 7; col. 2 ln. 50-51; a polygon mesh as an underlying model of a physical structure of a character to be animated; col. 8, ln. 39-43; base sets of facial actions allow for the representation of most natural facial expressions. Other parameter sets specifying amounts, degrees, or other motion values of the models may also be utilized; col. 8, ln. 48-56; a smile for example having several muscles (control points) that function together (movement of polygons on the mesh of FIG. 7, for example) to produce the smile), wherein the mesh information is formed by a predetermined number of face key points (‘628; fig. 8, simple facial objects; col. 8, ln. 9-14), and change in a position of an intersection point of a mesh represents the expression change (‘628; fig. 8; col. 8, ln. 1-6; Animation, particularly facial, is mesh deformation achieved through movement of one or more vertices in a specific direction (both unidirectional and bi-directional). Such movement is specified by sets of parameters that 5 describe the range of movement or articulation for a 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the methods for expression feature of the head and the intensity coefficient of the expression feature comprising a mesh representation and feature points for representing movement points as taught by Cook with the image processing methods taught by Williams in view of Holz for the benefit of enhancing the communicative abilities of an animated character.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-16 and 19-22 have been considered but are moot because the arguments apply to the amended independent claims and do not reflect the current combination of references and citations used in the current prior art rejection presented above that includes a new ground of rejection necessitated by the Applicant’s amendment.

The Applicant’s arguments filed 05 January 2022 are primarily based upon the extensively 

The Examiner respectfully submits that, at the time Applicant argued against the references as applied to the independent claims, Applicant was arguing against limitations that had not been previously claimed and thus, were not previously examined nor addressed in the previous office action and requests that Applicant look to the Office Action provided above wherein these newly added limitations and the new claims have now been examined and addressed and, in particular, the newly cited prior art reference of Cook is now relied upon for showing many of the features of new claims 21 and 22.

Independent claims 1, 16 and 20 are rejected as shown in the first claim rejection section above and are argued as shown immediately above.

Dependent claims 4-15, 19, 21 and 22 are rejected for being dependent upon a rejected base claim and for the additional features that they add as shown in the claim rejection sections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MARTELLO whose telephone number is (571) 270-1883.  The Examiner can normally be reached on Monday-Friday 9AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao WU can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EDWARD MARTELLO/
Primary Examiner, Art Unit 2613